United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 99-4142ND
                                 _____________

Douglas F. Longie, Honorable,         *
                                      *
            Appellant,                *
                                      *
     v.                               * On Appeal from the United
                                      * States District Court
Myra Pearson, Chairwoman; Carl        * for the District of
Walking Eagle, Councilperson;         * North Dakota.
Vincent Greyhorn, Councilperson;      *
Mark Luftkins, Councilperson;         * [UNPUBLISHED]
Timothy Longie, Councilperson;        *
Noreen Cavanaugh,                     *
                                      *
            Appellees.                *
                                 ___________

                         Submitted: April 10, 2000
                             Filed: April 21, 2000
                                 ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Douglas F. Longie appeals the District Court’s1 order dismissing his action
against certain Spirit Lake Sioux Tribe (Tribe) Council members. We affirm.


      1
       The Honorable Rodney S. Webb, Chief Judge, United States District Court for
the District of North Dakota.
      Longie, an enrolled member of the Tribe, is the former Chief Judge of the Spirit
Lake Sioux Tribal Court. He filed this pro se “Petition for an Order of Writ of Habeas
Corpus” complaining that, pursuant to a Council resolution, he was illegally removed
from his position as Chief Judge in violation of tribal law, the Tribe’s constitution, and
federal law. After defendants moved to dismiss, the District Court granted their
motion.

        We conclude that dismissal was appropriate. As we noted in Duncan Energy v.
Three Affiliated Tribes, 27 F.3d 1294, 1299 (8th Cir. 1994), cert. denied, 513 U.S.
1103 (1995), the Supreme Court recognizes the federal government’s long-standing
policy of encouraging tribal self-government. See, e.g., Iowa Mut. Ins. Co. v. LaPlante,
480 U.S. 9, 14-15 (1987) (tribal courts play vital role in tribal self-government and
federal government has consistently encouraged their development); Merrion v. Jicarilla
Apache Tribe, 455 U.S. 130, 138 n.5 (1982) (through laws governing Indian tribes,
Congress has expressed purpose of “fostering tribal self-government”). Accordingly,
civil jurisdiction over tribal-related activities presumptively lies in tribal courts unless
a specific treaty provision or federal statute affirmatively limits the jurisdiction, see
Iowa Mut., 480 U.S. at 18; and principles of comity require the parties to exhaust tribal
court remedies before a federal court considers relief in a civil case regarding
tribal-related activities on reservation land, see id. at 15; see also National Farmers
Union v. Crow Tribe of Indians, 471 U.S. 845, 856-57 (1985) (district court should not
assert jurisdiction over case arising out of acts occurring on reservation until tribal court
was first given opportunity to determine its jurisdiction to hear case).

        Here the parties are all Tribe members. Longie’s petition centers on an
intra-tribal dispute involving the interpretation of tribal resolutions, the tribal
constitution, and tribal law. Longie must exhaust his tribal court remedies before
bringing suit in federal court. See Bruce H. Lien Co. v. Three Affiliated Tribes, 93
F.3d 1412, 1420 (8th Cir. 1996) (exhaustion of tribal court remedies required where
many parties are tribal entities or members, and dispute arises from tribal government

                                             -2-
activity involving project located within reservation borders); Runs After v. United
States, 766 F.2d 347, 352 (8th Cir. 1985) (dispute as to interpretation of tribal
resolutions, tribal constitution, tribal bylaws, and tribal election ordinance raises
questions of tribal law that should first be presented to tribal court); DeMent v. Oglala
Sioux Tribal Court, 874 F.2d 510, 512, 517 (8th Cir. 1989) (before seeking habeas
relief in federal court, father seeking custody of children residing on reservation should
have exhausted tribal remedies by appealing tribal court’s refusal to enforce custody
decree).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-